ORDER

PER CURIAM.
A jury convicted defendant of the class D felony of unlawful use of a weapon, in violation of section 571.030.1(4), RSMo 1994. The trial court found defendant to be a persistent offender under section 558.016, RSMo 1994 and sentenced him to five years in the department of corrections.
On appeal, defendant contends that the state failed to prove that the tire tool defendant exhibited was a weapon readily capable of lethal use. We disagree. No jurisprudential purpose would be served by a written opinion. Rule 30.25(b).
The trial court’s judgment is affirmed.